Exhibit 10.1




July 23, 2018


Via Hand Delivery
Mr. Robert D. Monson
Re:    Severance Payout and Waiver
Dear Rob:
As you know, on July 17, 2018, Centerbridge Capital Partners II, L.P., a
Delaware limited partnership, and Centerbridge Capital Partners SBS II, L.P., a
Delaware limited partnership, acquired all of the interests of Seitel Holdings,
Inc., the parent company of Seitel, Inc. (the “Company”), then held by ValueAct
Capital Master Fund, L.P. (such acquisition, the “Transaction”). The Transaction
constituted a Change in Control (as defined in that certain Employment Agreement
dated January 30, 2007, by and between you and the Company (the “Employment
Agreement”)). Capitalized terms used but not otherwise defined herein shall have
the meaning ascribed to such terms in the Employment Agreement.
Pursuant to Section 9(e) of the Employment Agreement, if your employment is
terminated without Cause, voluntarily or involuntarily after a Change in
Control, you are entitled to certain severance payments and benefits, including
a cash severance payment in an amount equal to three times the sum of your Base
Salary plus Target Bonus, each as in effect on the Date of Termination (the
“Cash Payment”), to be paid in a lump sum no later than two and one-half months
(2½) months after the Date of Termination.
Notwithstanding that the Date of Termination has not occurred and is not
expected to occur as of the date hereof, the Company hereby agrees to pay you
the Cash Payment (calculated based on your Base Salary and Target Bonus rates in
effect as of the closing of the Transaction), together with an additional amount
(the “Gross-Up Payment”) equal to the sum of (i) the amount of the excise tax
payable under Section 409A of the Internal Revenue Code of 1986, as amended (the
“Code”), with respect to the accelerated Cash Payment (the “Excise Tax”), and
(ii) the federal income taxes payable with respect to the amount set forth in
clause (i), such that you shall be in the same after-tax position, and receive
the same net Cash Payment that you would have received, if the Excise Tax had
not been imposed on the Cash Payment. The Cash Payment equals $4,128,000.00, and
the Gross-Up Payment equals $1,386,654.13.
The Cash Payment and the Gross-Up Payment will be paid to you, less all
applicable deductions and withholdings, within five (5) days of your execution
of this letter agreement, and by accepting the Cash Payment and the Gross-Up
Payment, you irrevocably waive any and all claims that you may have: (i) with
respect to the accelerated payout of the Cash Payment and the violation of
Section 409A of the Code resulting therefrom, (ii) with respect to the
determination of the amounts of each of the Cash Payment and the Gross-Up
Payment, (iii) to receive the Additional Payment under Section 9(j) of the
Employment Agreement at any time after the date hereof, and/or (iv) to receive
the severance payments and benefits under Section 9 of the Employment Agreement
upon





--------------------------------------------------------------------------------




a future termination of your employment. Notwithstanding anything to the
contrary in the foregoing, you and the Company acknowledge and agree that you
will attempt to work together and negotiate in good faith to enter into an
Amended and Restated Employment Agreement (which will provide for new severance
terms) following the date hereof.
Please indicate your agreement with the foregoing by signing this letter
agreement below, and by signing below, you hereby acknowledge and agree that the
execution of this letter agreement will not constitute Good Reason pursuant to
the Employment Agreement.
We appreciate your continued efforts on behalf of the Company.
 
SEITEL, INC.
By:
/s/ Marcia H Kendrick
Name:
Marcia H. Kendrick
Title:
CFO
Date:
7/23/2018
Acknowledged and agreed:
ROBERT D. MONSON
/s/ Robert D. Monson
Date:
7/23/2018




